Exhibit 10.3
CONTRIBUTION AGREEMENT
          CONTRIBUTION AGREEMENT, dated as of March 31, 2009 (this “Agreement”),
between Franklin Asset, LLC, a Delaware limited liability company (“Parent”) and
Franklin Asset Merger Sub, LLC , a Delaware limited liability company (“Merger
Sub”).
W I T N E S S E T H
          WHEREAS, the Board of Directors of Parent has deemed it advisable and
to the advantage of Parent that Parent contribute the rights (defined below) to
Merger Sub;
          NOW, THEREFORE, in consideration of the covenants and agreements
contained herein, the parties hereto hereby agree as follows:
          1. Capital Contribution. Parent hereby contributes, transfers, assigns
and otherwise conveys to Merger Sub without recourse to Parent all of its
rights, title and interest in and to the following: the trust certificates set
forth on Exhibit A hereto, and all amounts (including accrued interest) due or
to become due thereunder from and after the date hereof (the “Contributed
Assets”).
          2. Governing law. This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Delaware, without
giving effect to the principles of conflicts of laws thereof.
          3. Miscellaneous.
               (A) Each of Parent and Merger Sub shall use its commercially
reasonable efforts to take, or cause to be taken, such action, to execute and
deliver, or cause to be executed and delivered, such additional documents and
instruments and to do, or cause to be done, all things necessary, proper or
advisable under the provisions of this Agreement to consummate and make
effective the transactions described in this Agreement.
               (B) This Agreement will be binding upon and will inure to the
benefit of Parent and Merger Sub and their respective successors and permitted
assigns.
               (C) This Agreement may be executed in any number of counterparts
by the parties hereto, and all of said counterparts when taken together shall be
deemed to constitute one and the same instrument, it being understood that all
the parties need not sign the same counterpart.
               (D) This Agreement embodies the entire agreement and
understanding between Parent and Merger Sub with respect to its subject matter
and supersedes all prior agreements and understandings, written and oral,
between Parent and Merger Sub related to that subject matter. This Agreement and
the obligations of the parties under this Agreement may be amended, waived and
discharged only by an instrument in writing executed by the party against which
enforcement of the amendment, waiver or discharge is sought.

1



--------------------------------------------------------------------------------



 



               (E) The determination that any provision of this Agreement is
invalid or unenforceable will not affect the validity or enforceability of the
remaining provisions or of that provision under other circumstances. Any invalid
or unenforceable provision will be enforced to the maximum extent permitted by
law.
               (F) This Agreement will be binding upon the parties and their
respective successors and assigns and will insure to the benefit of the parties
and their respective successors and assigns.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this
Contribution Agreement to be duly executed and delivered by its duly authorized
officer as of the day and year first above written.

            FRANKLIN ASSET, LLC
as Parent
      By:   /s/ Alexander Gordon Jardin       Name:  Alexander Gordon Jardin    
  Title:  Chief Executive Officer       FRANKLIN ASSET MERGER SUB,
LLC, as Merger Sub
      By:   /s/ Alexander Gordon Jardin       Name:   Alexander Gordon Jardin  
    Title:   Chief Executive Officer  

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Contributed Assets

•   Class A Certificate No. 3, Franklin Mortgage Asset Trust 2009-A

•   Class REO Certificate No. 3, Franklin Mortgage Asset Trust 2009-A

 